GILBERT, Circuit Judge
(concurring). I agree that the decree should be affirmed on the grounds alleged and the facts proven as to the first cause of action. But in view of all the circumstances disclosed in1 the evidence, and the law applicable thereto as defined in the decision of the Supreme Court in The Iroquois, 194 U. S. 240, 24 Sup. Ct. 640, 48 L. Ed. 955, I am of opinion that the master of the Eullerton was not negligent in proceeding on the voyage instead of turning back by sail to Port Harford.